DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 3/12/20. Claims 1, 14 and 20 are the independent claims.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6. Claims 1, 2-5, 11-14, 15-18 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2013/0096392) in view of Callahan et al. (US 2014/0126801; hereafter Callahan).

Regarding claims 1, 2, 13, 14, 15, 18, 20 Adams discloses a method/system performed by one or more data processing apparatus [Fig 1], the method comprising: obtaining a microscope image that depicts a sample [102 in Fig 1] and a plurality of fiducial markers having a common fluorescence color [116 in Fig 1]; identifying the plurality of fiducial markers in the image and using the plurality of fiducial markers to register the image  [par 0023,0033-34, 0090, 0100, 0116, 0189, 0191, 0194]. Adams discloses one or more computers and one or more storage devices [par 0097-0101, Fig 2, 3]. Adam slso discloses a computer program product tangibly embodied in one or more non-transitory computer storage media and include instructions that when executed by one or more computers cause the one or more computers to produce the methods [par 0099].

Adams fails to disclose comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function.

Callahan teaches using fiducial markers [Fig 2, system 210] to correlate microscopy captures from a number of different modalities. The system [210 in Fig 2] may include 
device [220 in Fig 2]; a fluorescence microscopy image with an electron microscopy image in a sub diffraction resolution environment, comprising: under control of a processor and memory configured with executable instructions, receiving a first dataset representing a fluorescence microscopy capture containing a plurality of feature markers; receiving an electron microscopy capture containing a plurality of feature markers; registering a plurality of data points of the first dataset with the electron microscopy image to align the plurality of feature markers of the first dataset with the plurality of feature markers of the electron microscopy capture; and forming a combined visualization based upon the registering of the plurality of data points of the first dataset and the electron microscopy capture [par 0039, 0043, claim 1].

In view of the utility, to label in different datasets and enhance imaging, it would
have been obvious to one of ordinary skill in the art at the time the invention was filed to
modify Adams with the teachings such as that taught by Callahan.

Regarding claims 3, 4, 16, 17, Adams discloses the system/method of claims 1 and 14 and Callahan teaches using gold, silver nanoparticles as fiducial markers [par 0015].  It would have been obvious to one of ordinary skill in the art at the time the invention to
modify Adams with the teachings of Callahan in order to correlate various data sets.


Regarding claims 5 and 11, Adams modified discloses the claimed invention
according to claim 1 but fails to expressly disclose identifying the plurality of fiducial
markers comprises: determining a respective area of each of the plurality of fluorescent
regions of the image; and for each fluorescent region, determining whether the
fluorescent region corresponds to a fiducial marker based at least in part on the area of
the fluorescent region. Callahan discloses the missing limitations [par 0034, 0035, 0039]
table instructions, receiving a first dataset representing a fluorescence microscopy capture containing a plurality of feature markers; receiving an electron microscopy capture containing a plurality of feature markers; registering a plurality of data points of the first dataset with the electron microscopy image to align the plurality of feature markers of the first dataset with the plurality of feature markers of the electron microscopy capture; and forming a combined visualization based upon the registering of the plurality of data points of the first dataset and the electron microscopy capture [Claim 1, par 0039, 0043]. In view of the utility, to label in different datasets and enhance imaging, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Adams with the teachings such as that taught by Callahan.

Regarding claim 12, Adams fails to disclose but Callahan teaches fiducial markers are beads [0039]. 
.

Allowable Subject Matter
7. Claims 6-10 and 19 are allowable over prior art.
8. Claims 6-10, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6-10 and 19, prior art fails to disclose or suggest the method/system performed by one or more data processing apparatus such as that claimed in claims 1, 14 wherein the method/system further specifically includes wherein comparing the spatial intensity distribution of the plurality of fluorescent regions of the
image to the reference distribution function comprises, for each fluorescent region:
determining respective parameter values of the reference distribution function that fit the
reference distribution function to the spatial intensity distribution of the fluorescent
region.
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
9. Claims 1,7,9,10,11,12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11255785.
Below is a comparison of both sets of claims with the commons parts in bold.
Instant application

1. A method performed by one or more data processing apparatus, the method comprising: obtaining a microscope image that depicts a sample and a plurality of fiducial markers; identifying the plurality of fiducial markers in the image, including comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function; and using the plurality of fiducial markers to register the image.



2. The method of claim 1, wherein obtaining the microscope image comprises obtaining an electron microscope image.
3. The method of claim 1, wherein the plurality of fiducial markers comprise metal nanoparticles.
4. The method of claim 3, wherein the metal nanoparticles comprise one or more of: gold nanoparticles, silver nanoparticles, copper nanoparticles, and cobalt nanoparticles.
5. The method of claim 2, further comprising: obtaining a fluorescence microscope image that depicts the sample and the plurality of fiducial markers; wherein using the plurality of fiducial markers to register the image comprises: using the plurality of fiducial markers to register the electron microscope image and the fluorescence microscope image.
6. The method of claim 1, wherein comparing the spatial intensity distribution of the plurality of regions of the image to the reference distribution function comprises, for each region: determining respective 
7. The method of claim 6, further comprising, for each region: determining a similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the region; and determining whether the region corresponds to a fiducial marker based at least in part on the similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the region.
8. The method of claim 6, further comprising, for each region: determining whether the region corresponds to a fiducial marker based at least in part on the respective parameter values of the reference distribution function.
9. The method of claim 6, wherein: the reference distribution function is a two-dimensional Normal distribution function; determining respective parameter values of the reference distribution function comprises determining respective mean and covariance parameter values of the reference distribution function.
10. The method of claim 7, wherein determining the similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the region comprises: determining a mean-squared-error (MSE) between the reference distribution function with the respective parameter values and the spatial intensity distribution of the region.
11. The method of claim 1, wherein identifying the plurality of fiducial markers comprises: determining a respective area of each of the plurality of regions of the image; and for each region, determining whether the region corresponds to a fiducial marker based at least in part on the area of the region.
12. The method of claim 1, wherein the sample comprises RNA molecules and the fiducial markers are beads.
13. The method of claim 1, wherein: obtaining a microscope image that depicts a sample and a plurality of fiducial markers comprises: obtaining a fluorescence microscope image that depicts a sample and a plurality of fiducial markers, the sample and the plurality of fiducial markers having a common fluorescence color; and comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function comprises: comparing a spatial 
14. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: obtaining a microscope image that depicts a sample and a plurality of fiducial markers; identifying the plurality of fiducial markers in the image, including comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function; and using the plurality of fiducial markers to register the image.
15. The system of claim 14, wherein obtaining the microscope image comprises obtaining an electron microscope image.
16. The system of claim 14, wherein the plurality of fiducial markers comprise metal nanoparticles.
17. The system of claim 16, wherein the metal nanoparticles comprise one or more of: gold nanoparticles, silver nanoparticles, copper nanoparticles, and cobalt nanoparticles.
18. The system of claim 15, wherein the operations further comprise: obtaining a fluorescence microscope image that depicts the sample and the plurality of fiducial markers; wherein using the plurality of fiducial markers to register the image comprises: using the plurality of fiducial markers to register the electron microscope image and the fluorescence microscope image.
19. The system of claim 14, wherein comparing the spatial intensity distribution of the plurality of regions of the image to the reference distribution function comprises, for each region: determining respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the region.
20. One or more computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: obtaining a microscope image that depicts a sample and a plurality of fiducial markers; identifying the plurality of fiducial markers in the image, including comparing a spatial intensity distribution of a plurality of regions of the image to a reference distribution function; and using the plurality of fiducial markers to register the image.

US 11,255785

1. A method performed by one or more data processing apparatus, the method comprising: obtaining a fluorescence microscope image that depicts a sample and a plurality of fiducial markers, the sample and the plurality of fiducial markers having a common fluorescence color; identifying the plurality of fiducial markers in the image, including comparing spatial intensity distribution of a plurality of fluorescent regions of the image to a reference distribution function, wherein the comparing comprises, for each fluorescent region determining respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the fluorescent region; and using the plurality of fiducial markers to register the image.
2. The method of claim 1, further comprising, for each fluorescent region: determining a similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region; and determining whether the fluorescent region corresponds to a fiducial marker based at least in part on the similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region.
3. The method of claim 2, wherein determining the similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region comprises: determining a mean-squared-error (MSE) between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region.
4. The method of claim 1, further comprising, for each fluorescent region: determining whether the fluorescent region corresponds to a fiducial marker based at least in part on the respective parameter values of the reference distribution function.
5. The method of claim 1, wherein: the reference distribution function is a two-dimensional Normal distribution function; determining respective parameter values of the reference distribution function comprises determining respective mean and covariance parameter values of the reference distribution function.
6. The method of claim 1, wherein identifying the plurality of fiducial markers comprises: determining a respective area of each of the plurality of fluorescent regions of the image; and for each fluorescent region, determining whether the fluorescent region corresponds to a fiducial marker based at least in part on the area of the fluorescent region.
7. The method of claim 1, wherein the sample comprises RNA molecules and the fiducial markers are beads.
8. The method of claim 1, wherein identifying the plurality of fiducial markers including instructions to identify circular regions having a diameter within a predetermined range.
9. One or more non-transitory computer storage media having stored thereon a computer program that includes instructions that when executed by one or more computers cause the one or more computers to: obtain a fluorescence microscope image that depicts a sample and a plurality of fiducial markers, the sample and the plurality of fiducial markers having a common fluorescence color; identify the plurality of fiducial markers in the image, including instructions to compare spatial intensity distribution of a plurality of fluorescent regions of the image to a reference distribution function comprise, wherein the instructions to compare comprise, for each fluorescent region, instructions to determine respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the fluorescent region; and use the plurality of fiducial markers to register the image.
10. The non-transitory computer storage media of claim 9, further comprising instructions to, for each fluorescent region, determine a similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region; and determine whether the fluorescent region corresponds to a fiducial marker based at least in part on the similarity measure between the reference distribution function with the 
11. The non-transitory computer storage media of claim 10, wherein the instructions to determine the similarity measure between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region comprise instructions to determine a mean-squared-error (MSE) between the reference distribution function with the respective parameter values and the spatial intensity distribution of the fluorescent region.
12. The non-transitory computer storage media of claim 9, further comprising instructions to, for each fluorescent region, determine whether the fluorescent region corresponds to a fiducial marker based at least in part on the respective parameter values of the reference distribution function.
13. The non-transitory computer storage media of claim 9, wherein the reference distribution function is a two-dimensional Normal distribution function, and wherein the instructions to determine respective parameter values of the reference distribution function comprise instructions to determine respective mean and covariance parameter values of the reference distribution function.
14. The non-transitory computer storage media of claim 9, wherein the instructions to identify the plurality of fiducial markers comprise instructions to determine a respective area of each of the plurality of fluorescent regions of the image; and for each fluorescent region, determining whether the fluorescent region corresponds to a fiducial marker based at least in part on the area of the fluorescent region.
15. The non-transitory computer storage media of claim 9, wherein the instructions to identify the plurality of fiducial markers including instructions to identify circular regions having a diameter within a predetermined range.
16. A system comprising: a support to hold having a sample and a plurality of fiducial markers; a fluorescence microscope to obtain an microscope image that depicts a sample and a plurality of fiducial markers; a control system including one or more computers coupled to the microscope and one or more non-transitory storage devices that store instructions that, when executed by the one or more computers, cause the one or more computers to receive a microscope image from the fluorescence microscope, identify the plurality of fiducial markers in the image, the instructions to identify the plurality of fiducial markers including instructions to compare a spatial intensity distribution of a plurality of regions of the image to a reference distribution function, wherein the instructions to compare the spatial intensity distribution of the plurality of fluorescent regions of the image to the reference distribution function comprise, for each fluorescent region, instructions to determine respective parameter values of the reference distribution function that fit the reference distribution function to the spatial intensity distribution of the fluorescent region; and use the plurality of fiducial markers to register the image.
17. The system of claim 16, wherein the instructions to identify the plurality of fiducial markers including instructions to identify circular regions having a diameter within a predetermined range.



As can be seen from the table above, all the limitations of the independent claims 1, 14 and 20 of the instant application have in fact already been patented in US 11,255,785 and claims 1,7,9,10,11,12 and 20 are being rejected under Obviousness-type Double Patenting (ODP). 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884